Cook, J.,
dissenting. The majority today adopts a wholesale exception to the attorney-client privilege in actions alleging bad-faith denial of insurance coverage. The majority concludes that “claims file materials that show an insurer’s lack of good faith in denying coverage are unworthy of protection.” Because the majority’s broad holding diminishes the attorney-client privilege without a reasoned basis for doing so, I dissent.
The majority cites no authority for the proposition that attorney-client communications leading to a denial of insurance coverage are not protected from disclosure in a subsequent action alleging bad faith. Instead, the majority relies on Moskovitz v. Mt. Sinai Med. Ctr. (1994), 69 Ohio St.3d 638, 635 N.E.2d 331, which allowed discovery of otherwise privileged materials in an R.C. 1343.03(C) proceeding seeking prejudgment interest. The Moskovitz court supported its *216decision by declaring documents showing lack of good-faith effort to settle “wholly unworthy” of any privilege. Id. at 661, 635 N.E.2d at 349.
The majority extends, the Moskovitz rationale to this case, deciding that claims file materials showing an insurer’s lack of good faith in denying coverage are similarly unworthy of protection by the attorney-client privilege. But the “unworthy of protection” rationale espoused by the majority was unsupported in Moskovitz and is unsupported now.
The attorney-client privilege “is intended to encourage ‘full and frank communication between attorneys and their clients and thereby promote broader public interests in the observance of law and the administration of justice.’ ” Swidler & Berlin v. United States (1998), 524 U.S. 399, 403, 118 S.Ct. 2081, 2084, 141 L.Ed.2d 379, 384, quoting Upjohn Co. v. United States (1981), 449 U.S. 383, 389, 101 S.Ct. 677, 682, 66 L.Ed.2d 584, 591; see, also, In re Klemann (1936), 132 Ohio St. 187, 190-191, 7 O.O. 273, 275, 5 N.E.2d 492, 493-494. Although the privilege may suppress relevant evidence, its existence is justified by the perceived long-term social benefits of open communication between lawyer and client. See 1 Rice, Attorney-Client Privilege in the United States (2 Ed.1999) 18, Section 2:3. The law will not allow the privilege, however, when the attorney-client relationship is abused. Id. at 22-24, Section 8:2; see, also, Clark v. United States (1933), 289 U.S. 1, 15, 53 S.Ct. 465, 469, 77 L.Ed. 993, 1000. Accordingly, there is a well-established “crime-fraud exception,” which denies the protection of the privilege when the client communicates with an attorney for the purpose of committing or continuing a crime or fraud. State ex rel. Nix v. Cleveland (1998), 83 Ohio St.3d 379, 383, 700 N.E.2d 12, 16. Communications in furtherance of a crime or fraud do not further the goals of the attorney-client privilege and are therefore undeserving of protection. See In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1988 (C.A.2, 1984), 731 F.2d 1032, 1038.
With its “unworthy of protection” rationale, the majority effectively equates an insurer’s communications with its attorney prior to a denial of coverage, in any case alleging bad faith, with communications in furtherance of a civil fraud. But bad faith by an insurer is conceptually different from fraud. Bad-faith denial of insurance coverage means merely that the insurer lacked a “reasonable justification” for denying a claim. Zoppo v. Homestead Ins. Co. (1994), 71 Ohio St.3d 552, 644 N.E.2d 397, paragraph one of the syllabus. In contrast, an actionable claim of fraud requires proof of a false statement made with intent to mislead. See Burr v. Stark Cty. Bd. of Commrs. (1986), 23 Ohio St.3d 69, 23 OBR 200, 491 N.E.2d 1101, paragraph two of the syllabus. Proof of an insurer’s bad faith in denying coverage does not require proof of any false or misleading statements; an insurer could, for example, act in bad faith by denying coverage without explanation. Freedom Trust v. Chubb Group of Ins. Cos. (C.D.Cal.1999), 38 *217F.Supp.2d 1170, 1173. Because bad faith is not inherently similar to fraud, there is no reason why an allegation of bad faith should result in an exception to the attorney-client privilege akin to the crime-fraud exception. Id.
The majority’s holding is also startling for its practical effect. After today’s decision, an insured need only allege the insurer’s bad faith in the complaint in order to discover communications between the insurer and the insurer’s attorney. Not even an allegation of the crime-fraud exception’s applicability carries such an absolute entitlement to discovery of attorney-client communications. In order to overcome the attorney-client privilege based on the crime-fraud exception, a party must demonstrate “a factual basis for a showing of probable cause to believe that a crime or fraud has been committed and that the communications were in furtherance of the crime or fraud.” Nix, 83 Ohio St.3d at 384, 700 N.E.2d at 16. The rule created today requires no similar prima facie showing of bad faith before an insured is entitled to discover attorney-client communications of the insurer. The result of the majority’s decision is a categorical exception to the attorney-client privilege applicable in any case alleging a bad-faith denial of insurance coverage. This is a sweeping exception that a number of courts have refused to adopt.8 The majority has simply decided that insurance-bad-faith cases should be treated differently as far as the attorney-client privilege is concerned, ignoring that “[t]he nature of the relationship, not the nature of the cause of action, controls whether communications between attorney and client can be discovered.” Palmer v. Farmers Ins. Exch. (1993), 261 Mont. 91, 108, 861 P.2d 895, 906.
Deeming the insurer’s communications unworthy of the attorney-client privilege is also inconsistent with the very purpose of the privilege. As noted previously, the privilege is designed to encourage open discussion between attorney and client, so as to promote the observance of the law and allow an attorney to adequately advise the client. With today’s decision, the majority declares that an insurer’s consultation with an attorney prior to a denial of coverage does not fall within this purpose. The rule laid down today assumes *218that an insurer will always have some sinister intent to act in bad faith when it discusses a coverage decision with its attorney. But the majority overlooks the fact that an insurance company may consult with legal counsel to obtain legal advice about a coverage decision. “[A]n insurance company’s retention of legal counsel to interpret the policy, investigate the details surrounding the damage, and to determine whether the insurance company is bound for all or some of the damage, is a ‘classic example of a client seeking legal advice from an attorney.’ ” Hartford Fin. Serv. Group, Inc. v. Lake Cty. Park & Recreation Bd. (Ind.App. 1999), 717 N.E.2d 1232, 1236, quoting Aetna Cas. & Sur. Co. v. San Francisco Superior Court (1984), 153 Cal.App.3d 467, 476, 200 Cal.Rptr. 471, 476. These types of communications further the purpose of the attorney-client privilege and should be protected in the same manner as a communication by any other client seeking legal advice from an attorney.
An insurance company that seeks legal advice from an attorney about a coverage issue will now have to consider the possibility that those communications will be subject to future disclosure in the event that coverage is denied and the insured commences a bad-faith lawsuit. As one appellate court has observed, a rule such as the one announced today threatens the open and honest discourse between attorney and client that the privilege is supposed to protect:
“[A]n insurance company should be free to seek legal advice in cases where coverage is unclear without fearing that the communications necessary to obtain that advice will later become available to an insured who is dissatisfied with a decision to deny coverage. A contrary rule would have a chilling effect on an insurance company’s decision to seek legal advice regarding close coverage questions, and would disserve the primary purpose of the attorney-client privilege — to facilitate the uninhibited flow of information between lawyer and client so as to lead to an accurate ascertainment and enforcement of rights.” Aetna, 153 Cal.App.3d at 474, 200 Cal.Rptr. at 475; see, also, State ex rel. United States Fid. & Guar. Co. v. Montana Second Judicial Dist. Court (1989), 240 Mont. 5, 13, 783 P.2d 911, 916. The majority’s decision here discounts these concerns based on its unsupported “unworthy of protection” rationale.
For these reasons, I cannot join the majority’s unsound decision to declare a whole species of communications undeserving of protection by the attorney-client privilege. I would treat bad-faith cases no differently from any other case and regard attorney-client communications as privileged when those communications satisfy all elements of the privilege. This would not mean, of course, that an insurer would never have to disclose the substance of attorney-client communications in bad-faith cases. An exception to the attorney-client privilege already exists, for example, when an attorney jointly represents both the insured and the insurer. When an attorney has represented the common interests of insurer and *219insured, one joint client (the insurer) cannot assert the privilege in litigation against another joint client (the insured). Netzley v. Nationwide Mut. Ins. Co. (1971), 34 Ohio App.2d 65, 77-78, 63 O.O.2d 127, 134-135, 296 N.E.2d 550, 561-562; Palmer, 261 Mont, at 108, 861 P.2d at 905.9 Moreover, if an insured asserting a bad-faith claim makes a prima facie showing of fraudulent conduct, the crime-fraud exception may allow piercing the attorney-client privilege as to certain claims file materials. See Barry v. USAA (1999), 98 Wash.App. 199, 205, 989 P.2d 1172, 1176. Courts have also recognized that an insurer in a bad-faith case may impliedly waive the privilege altogether by raising an advice-of-counsel defense, thereby placing its attorney-client communications directly at issue. Palmer, 261 Mont. at 110, 861 P.2d at 907; Transamerica Title Ins. Co. v. Santa Clara Cty. Superior Court (1987), 188 Cal.App.3d 1047, 1053, 233 Cal.Rptr. 825, 829. Unlike the majority’s rationale, these limitations on the attorney-client privilege are well supported and consistent with the policy behind the privilege.
I would affirm the judgment of the court of appeals and accordingly dissent.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.
Clark, Perdue, Roberts & Scott, Douglas S. Roberts and Glen R. Pritchard, for appellees.
Keener, Doucher, Curley & Patterson, L.P.A., and W. Charles Curley, for appellant.
Robert W. Kerpsack Co., L.P.A., and Robert W. Kerpsack, urging affirmance for amicus curiae Ohio Academy of Trial Lawyers.
Boyk, McCulley & Crossmock and Steven L. Crossmock, urging affirmance for amici curiae Michael K. and Lori Overton.
Gallagher, Prodigan, Gams, Pryor & Littress, L.L.P., and James R. Gallagher, urging reversal for amicus curiae Ohio Academy of Civil Trial Attorneys.
David L. Jarrett, urging reversal for amicus curiae Western Reserve Group.
Keller & Curtin Co., L.P.A., and Stanley S. Keller; Ross & Hardies, Peter J. Valeta and Matthew S. Elvin, urging reversal for amicus curiae National Association of Independent Insurers.

. See, e.g., Dion v. Nationwide Mut. Ins. Co. (D.Mont.1998), 185 F.R.D. 288, 294 (applying Montana law); Ferrara & DiMercurio, Inc. v. St. Paul Mercury Ins. Co. (D.Mass.1997), 173 F.R.D. 7, 11 (applying Massachusetts law); Dixie Mill Supply Co., Inc. v. Continental Cas. Co. (E.D.La.1996), 168 F.R.D. 554, 558 (applying Louisiana law); Tackett v. State Farm Fire & Cas. Ins. Co. (Del.1995), 653 A.2d 254, 259-260 (declining to create a “per se waiver” of privilege in bad-faith cases); Aetna Cas. & Sur. Co. v. San Francisco Superior Court (1984), 153 Cal.App.3d 467, 476-477, 200 Cal.Rptr. 471, 477 (that insurer’s “state of mind” is at issue in bad-faith action does not justify an exception to privilege); Hartford Fin. Serv. Group, infra, 717 N.E.2d at 1235-1236 (relying on Aetna to reject exception to privilege in bad-faith cases). See, also, Maryland Am. Gen. Ins. Co. v. Blackmon (Tex.1982), 639 S.W.2d 455, 458 (“if a plaintiff attempting to prove the validity of a claim against an insurer could obtain the insurer’s investigative files merely by alleging the insurer acted in bad faith, all insurance claims would contain such allegations”).


. Bad-faith cases involving the joint-client exception often arise after an insured becomes liable for a judgment in excess of the insured’s liability policy limits and later sues the insurer for failure to settle within the policy limits. See Palmer, 261 Mont, at 108, 861 P.2d at 905. During the course of the underlying litigation between the insured and the third party, the insurer has typically engaged an attorney to defend the insured. Thus, an attorney has represented two clients (insured and insurer) who theoretically shared a common interest, i.e., defending a claim against a third party. This exception would not apply to a case alleging bad-faith denial of uninsured/underinsured motorist (“UM/UIM”) coverage. In UM/UIM claims, the insured claimant and the insurer are in adversarial positions from the outset: while the insured’s interest is in obtaining UM/UIM coverage, the insurer’s interest is inevitably aligned with that of the alleged third-party tortfeasor. Id. at 108, 861 P.2d at 905-906. This adversarial relationship would render communications between the insurer and its attorney concerning a UM/UIM claim protected by the attorney-client privilege for purposes of the insured’s bad-faith suit. Id., 261 Mont, at 108, 861 P.2d at 906; Barry v. USAA (1999), 98 Wash.App. 199, 205, 989 P.2d 1172; 1176; see, also, 1 Rice, Attorney-Client Privilege in the United States (2 Ed.1999) 148, Section 4:29 (“If the interests of the insured and insurer become adverse, their joint communicant status ceases”); Developments in the Law— Privileged Communications (1985), 98 Harv.L.Rev. 1450, 1527 (noting that the attorney-client privilege “rests on assumptions of adverseness that underlie the American judicial system”).